Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 1 of 37 PageID #: 233




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 TONY CACCAVALE, ANTHONY MANGELLI, and Case No.: 20-cv-00974(GRB)(AKT)
 DOUGLAS SORBIE, individually and on behalf of all
 others similarly situated,
                                                                    Hon. Gary R. Brown, USDJ
                                     Plaintiffs,

                  -against-

 HEWLETT-PACKARD COMPANY A/K/A HP INC.,
 HEWLETT PACKARD ENTERPRISE COMPANY and
 UNISYS CORPORATION,

                                     Defendants.
 -----------------------------------------------------------------X



    PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
  MOTIONS TO DISMISS PLAINTIFFS’ FIRST CAUSE OF ACTION OF PLAINTIFFS’
                      FIRST AMENDED COMPLAINT




                                            Paul A. Pagano, Esq.
                                            Steven J. Moser, Esq
                                          MOSER LAW FIRM, P.C.
                                           Attorneys for Plaintiffs
                                             5 East Main Street
                                           Huntington, NY 11743
                                               (516) 671-1150
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 2 of 37 PageID #: 234




                                                    TABLE OF CONTENTS


 TABLE OF AUTHORITIES .......................................................................................................... ii

 PRELIMINARY STATEMENT ..................................................................................................... 1

 STATEMENT OF PERTINENT FACTS AND PROCEDURAL HISTORY ............................... 3

 ARGUMENT .................................................................................................................................. 4

 I.        MOTION TO DISMISS STANDARD ............................................................................... 4

 II.       THE HIGHEST NEW YORK STATE COURT TO CONSIDER THE PRECISE ISSUES
           AT HAND HAS EXPRESSLY HELD THAT PLAINTIFFS’ FIRST CAUSE OF
           ACTION IS VALID ............................................................................................................ 5

 III.      PERSUASIVE CASE LAW FROM THE EASTERN DISTRICT ESTABLISHES THAT
           PLAINTIFFS’ FIRST CAUSE OF ACTION IS VALID ................................................. 15

 IV.       CASELAW ON WHICH DEFENDANTS RELY HAS BEEN OVERTURNED IN
           FAVOR OF VEGA AND SCOTT...................................................................................... 23

 V.        THE NEW YORK STATE COURT OF APPEALS AND THE U.S. SUPREME COURT
           HAVE HELD THAT UNPAID WAGES MEANS WAGES NOT PAID BY A
           CERTAIN DATE AND HAVE HELD THAT LIQUIDATED DAMAGES ARE
           PROPER IN SUCH CIRCUMSTANCES......................................................................... 26

 VI.       THE PLAIN LANGUAGE OF NYLL § 198 AUTHORIZES EMPLOYEES TO BRING
           A CLAIM FOR “LATE PAID WAGES” ......................................................................... 28

 CONCLUSION ............................................................................................................................. 32
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 3 of 37 PageID #: 235




                                              TABLE OF AUTHORITIES

 Supreme Court Opinions
 Brooklyn Sav. Bank v O'Neil,
    324 U.S. 697, 65 S. Ct. 895, 89 L. Ed. 1296 (1945) .......................................................... 7, 27

 Second Circuit Opinions
 Arciello v. Cnty. of Nassau,
    2019 U.S. Dist. LEXIS 161167 (E.D.N.Y. Sept. 20, 2019) ................................................... 21
 Belizaire v. Rav Investigative & Sec. Servs.,
    61 F. Supp. 3d 336 (S.D.N.Y. 2014) ................................................................................ 21, 22
 City of N.Y. v. Mickalis Pawn Shop, L.L.C.,
    645 F.3d 114 (2d Cir. 2011) ..................................................................................................... 5
 Coley v. Vannguard Urban Improvement Ass’n,
    No. 12-CV-5565 (PKC) (RER), 2018 U.S. Dist. LEXIS 50787 (E.D.N.Y. Mar. 27, 2018) . 22
 Cuzco v. Orion Builders, Inc.,
   2010 U.S. Dist. LEXIS 51622 (S.D.N.Y. May 26, 2010) .......................................... 12, 16, 18
 Duverny v. Hercules Med. P.C.,
   No. 18cv07652 (DLC), 2020 U.S. Dist. LEXIS 37547 (S.D.N.Y. Mar. 3, 2020) ................... 9
 Guaman v. Krill Contr. Inc.,
   No. 14-CV-4242 (FB) (RER), 2015 U.S. Dist. LEXIS 74567 (E.D.N.Y. May 20, 2015) .... 26
 Hussain v. Pak. Int’l Airlines Corp.
   (VVP), No. 11-CV-932 (ERK) (VVP), 2012 U.S. Dist. LEXIS 152254 (E.D.N.Y. Oct. 23,
   2012) ............................................................................................................................ 9, 22, 23
 Mayes v. Summit Ent. Corp.,
   287 F. Supp. 3d 200 (E.D.N.Y. 2018) ...................................................................................... 5
 Muhammed Chowdhury v. Hamza Express Food Corp.,
   666 F. App'x 59 (2d Cir. 2016) .............................................................................................. 26
 Perez v. Comhar Grp. L.L.C.,
    No. 19-CV-0964 (FB) (JO), 2020 U.S. Dist. LEXIS 41771 (E.D.N.Y. Mar. 6, 2020) .... 18-19
 Phila. Indem. Ins. Co. v. Indian Harbor Ins. Co.,
    434 F. Supp. 3d 4 (E.D.N.Y. 2020) .......................................................................................... 5
 Rana v Islam,
   887 F3d 118 (2d Cir 2018] ....................................................................................................... 7

                                                                      ii
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 4 of 37 PageID #: 236




 Scott v. Whole Foods Mkt. Grp., Inc.,
    No. 18-CV-0086 (SJF) (AKT), 2019 U.S. Dist. LEXIS 61726 (E.D.N.Y. Apr. 9, 2019) .........
    ...................................................................................................................... 4, 15, 16, 17, 18, 19
 Urtubia v. B.A. Victory Corp.,
    857 F. Supp. 2d 476 (S.D.N.Y. 2012) .................................................................................... 16
 Yuquilema v. Manhattan's Hero Corp.,
    No. 13-CV-461 (WHP) (JLC), 2014 U.S. Dist. LEXIS 120422 (S.D.N.Y. Aug. 26, 2014) . 20

 Federal Court Opinions
 Biggs v. Wilson,
    1 F.3d 1537 (9th Cir. 1993) .................................................................................................... 31
 McGrath v. City of Somerville,
   419 F. Supp. 3d 233 (D. Mass. 2019) .................................................................................... 32

 United States Code
 29 U.S.C. § 216(a) ....................................................................................................................... 21
 29 U.S.C. § 216(b) ......................................................................................................................... 7
 33 U.S.C. § 914 ........................................................................................................................... 27
 46 U.S.C. § 596 ........................................................................................................................... 27

 State Cases
 Bynog v. Cipriani Grp., Inc.,
    1 N.Y.3d 193, 802 N.E.2d 1090, 770 N.Y.S.2d 692 (2003) ............................................. 15-16
 Gottlieb v. Kenneth D. Laub & Co.,
   82 N.Y.2d 457, 605 N.Y.S.2d 213, 626 N.E.2d 29 (1993) ................................................ 6, 29
 Hunter v. Planned Bldg. Servs., Inc.,
   2018 N.Y. Slip Op. 31541(U), 2018 N.Y. Misc. LEXIS 2896 (2018) .............................. 9, 12
 IKEA U.S. v. Indus. Bd. of Appeals,
    660 N.Y.S.2d 585 (2d Dep’t 1997) ........................................................................................ 13
 Konkur v. Utica Acad. of Sci. Charter Sch.,
   181 A.D.3d 1271 (4th Dep’t 2020) ........................................................................................ 20
 Kruty v. Max Finkelstein, Inc.,
    2019 N.Y. Slip Op. 52021(U), 65 Misc. 3d 1236(A), 119 N.Y.S.3d 831 (Cty. Ct. 2019) .... 24
 N. Marion Sch. Dist. # 15 v. Acstar Ins. Co.,
    205 Or. App. 484 (2006) ........................................................................................................ 32

                                                                      iii
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 5 of 37 PageID #: 237




 O'Neil v. Brook. Sav. Bank,
    293 N.Y. 666, 56 N.E.2d 259 (1944) ............................................................................... 26, 27
 Pachter v. Bernard Hodes Grp., Inc.,
    2008 N.Y. Slip Op. 5300, 10 N.Y.3d 609, 861 N.Y.S.2d 246, 891 N.E.2d 279 (N.Y. June 10,
    2008) .................................................................................................................................. 6, 16
 Phillips v. Max Finkelstein, Inc.,
    115 N.Y.S.3d 866 (Cty. Ct. 2019) .............................................................................. 12, 13, 14
 Rojas v. Hi-Tech Metals, Inc.,
    2019 N.Y. Slip Op. 32755(U), 2019 N.Y. Misc. LEXIS 5046 .......................................... 9, 12
 Rosner v Metropolitan Prop. & Liab. Ins. Co.,
    96 NY2d 475, 479-480, 754 N.E.2d 760, 729 N.Y.S.2d 658 [2001] ....................................... 7

 Vega v. CM & Assoc. Constr. Mgt., L.L.C.,
    2019 N.Y. Slip Op. 06459, 175 A.D.3d 1144, 107 N.Y.S.3d 286 (1st Dep’t Sept. 10, 2019) ..
    ........................................................................................................................................... passim

 State Statutes
 N.Y. CPLR § 6312 ...................................................................................................................... 14
 N.Y. Labor Law § 162 ................................................................................................................. 20
 N.Y. Labor Law § 191 .......................................................................................................... passim
 N.Y. Labor Law § 195 ................................................................................................................. 20
 N.Y. Labor Law § 196 ................................................................................................................. 27
 N.Y. Labor Law § 198 .......................................................................................................... passim
 N.Y. Labor Law § 218 ............................................................................................... 10, 11, 13, 20




                                                                          iv
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 6 of 37 PageID #: 238




                                 PRELIMINARY STATEMENT

        Plaintiffs Tony Caccavale (“Caccavale”), Anthony Mangelli (“Mangelli”) and Douglas

 Sorbie (“Sorbie”)(collectively “Plaintiffs”) worked/work for Defendants Hewlett-Packard

 Company a/k/a HP Inc. (“HPI”), Hewlett Packard Enterprise Company (“HPE”) and Unisys

 Corporation (“Unisys”)(collectively “Defendants”) as field service engineers, to wit, manual

 workers. New York Labor Law (“NYLL”) § 191(1)(a) expressly requires that manual workers

 like Plaintiffs be paid “weekly and not later than seven calendar days after the end of the week in

 which the wages are earned [.]” It is undisputed that Defendants paid Plaintiffs bi-weekly.

 Every week that Plaintiffs did not receive a paycheck, Defendants violated NYLL § 191(1)(a)

 and, pursuant to NYLL § 198(1-a), in each instance, Plaintiffs were entitled to the amount of

 their unpaid/underpaid wages that were due that week, liquidated damages, reasonable attorneys’

 fees, and interest. When Defendants paid the balance of the unpaid/underpaid wages that were

 due weekly in the following weeks’ paychecks, such payments satisfied Defendants’ obligation

 to pay Plaintiffs the unpaid/underpaid wages that were due, but did not vitiate Plaintiffs’

 statutory right to liquidated damages, reasonable attorneys’ fees and interest.

        By way of concrete illustration, Plaintiff Sorbie still works for Defendant Unisys as a

 manual worker and is still being paid on a bi-weekly basis. Assume Unisys was required by

 NYLL § 191(1)(a) to pay Plaintiff Sorbie $2,500 in wages no later than August 26, 2020, but

 paid him those wages on August 31, 2020. As of August 27, 2020, there would be a “wage

 claim,” “underpayment,” and “wages found to be due” of $2,500. Plaintiff Sorbie could then file

 a wage claim in court under NYLL § 198(1-a), to recover his $2,500 in underpaid wages, $2,500

 in liquidated damages, interest and attorneys’ fees. If Unisys satisfies part of Plaintiff Sorbie’s




                                                  1
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 7 of 37 PageID #: 239




 damages by paying him the $2,500 in outstanding wages on August 31, 2020, it does not mean

 that the rest of his damages (i.e. liquidated damages, interest, and attorneys’ fees) disappear.

         In an attempt to avoid the remedies imposed by NYLL § 198(1-a), the Defendants argue

 that Plaintiffs do not have a valid cause of action as there was allegedly no underpayment/non-

 payment of wages/wages found to be due.1 Defendants are incorrect. As illustrated above, every

 time Defendants failed to pay Plaintiffs timely, said failure constituted an underpayment/non-

 payment of wages that were due which triggered the remedies provided by NYLL § 198(1-a).

 The highest New York State Court to rule on the precise issues in question, the First Department

 of the Appellate Division, has expressly held, on facts that are effectively identical to those at

 bar, that there is a valid cause of action for violation of NYLL § 191(1)(a) where an employer

 pays manual workers bi-weekly instead of weekly and that such violation invokes the remedies

 provided by NYLL § 198(1-a). Furthermore, persuasive case law out of the Eastern District

 establishes that Plaintiffs’ cause of action for violation of NYLL § 191(1)(a) is valid. More

 particularly, Judge Feuerstein, on facts effectively identical to those at bar, has expressly held

 that there is a valid cause of action for violation of NYLL § 191(1)(a) where an employer pays

 manual workers bi-weekly instead of weekly and that such violation invokes the remedies

 provided by NYLL § 198(1-a). Moreover, both the U.S. Supreme Court and the New York State

 Court of Appeals have held, in the context of the Fair Labor Standards Act (“FLSA”), that

 liquidated damages are proper when wages are not paid on time. The only meaningful difference

 between the FLSA and NYLL § 191(1)(a) is that the latter has a more specific due date, namely

 manual workers are to be paid weekly and not later than 7 days after the end of the week in

 which the wages are earned.

 1
  On August 5, 2020, Defendants served a joint memorandum of law in support of their instant motions (“Joint
 MOL”). See generally Joint MOL, p. 2-7.



                                                        2
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 8 of 37 PageID #: 240




          For these reasons, Plaintiffs’ first cause of action, for violations of NYLL § 191(1)(a) and

 NYLL § 198, should not be dismissed.

           STATEMENT OF PERTINENT FACTS AND PROCEDURAL HISTORY

          The facts of the instant action are simple. Over the years, Plaintiffs worked for each of

 the Defendants with Plaintiff Sorbie continuing to work for Defendant Unisys to this day. See

 First Amended Complaint (“FAC”), Docket Entry (“D.E.”) 11, p. 3, 5, 6, ¶ 14-16, 31-37, 45-50.

 During their employment with Defendants, Plaintiffs worked as field service engineers. D.E. 11,

 p. 3, 5, 6, ¶ 17, 38, 51. While working for each of the Defendants, Plaintiffs’ duties included, but

 were not limited to, physically fixing various pieces of hardware and software, picking up parts,

 driving to various customers, and utilizing a hand truck and tools (including screw drivers, Allen

 wrenches, hex tools and a digital volt meter). D.E. 11, p. 3, 4, 5, 6, ¶ 18, 20, 22, 23, 24, 26, 39,

 52. Given the foregoing, Plaintiffs were unquestionably manual workers. D.E. 11, p. 4, 5, 6, ¶

 27-29, 40-42, 53-55. NYLL § 191(1)(a) requires that Plaintiffs, as manual workers, be paid

 “weekly and not later than seven calendar days after the end of the week in which the wages are

 earned[.]” Defendants willfully paid Plaintiffs bi-weekly instead of weekly. D.E. 11, p. 4, 6, 7,

 11, ¶ 30, 43, 56, 82-88. As a result, Plaintiffs are entitled to liquidated damages, reasonable

 attorneys’ fees, and interest pursuant to NYLL § 198(1-a). D.E. 11, p. 11, ¶ 89.2




 2
  Defendants’ preliminary statement is incorrect in the following non-exhaustive ways. Joint MOL, p. 1-2. Initially,
 contrary to Defendants’ position, Plaintiffs do allege that they were paid less than the amount of wages that were
 owed. Indeed, each week that the Plaintiffs were not paid they were paid less than what they were owed. Further,
 Plaintiffs do not claim that “they are entitled to recover under NYLL § 198 liquidated damages in the amount of
 each paycheck they received during a six year period [.]” Joint MOL, p. 1 (emphasis added). Rather, pursuant to
 NYLL § 198(1-a), generally speaking, Plaintiffs are entitled to liquidated damages in the amount of half of each
 paycheck they received during a six year period. Moreover, as borne out by the hypothetical situation set forth
 supra and as more fully established infra, Defendants’ interpretation of underpayment and its alleged implications
 for the applicability of NYLL § 198(1-a) are incorrect. Finally, as a point of clarification, as set forth in Plaintiffs’
 opposition to Defendant Unisys’ letter request for a pre-motion conference, Plaintiffs Caccavale and Mangelli are
 willing to discontinue their claims against Unisys without prejudice. D.E. 31, p. 2.



                                                            3
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 9 of 37 PageID #: 241




          On May 5, 2020, Plaintiffs filed the FAC. D.E. 11. On June 19, 2020, Defendants filed

 letters requesting a pre-motion conference. D.E. 27 and 29. On July 6, 2020, Plaintiffs filed

 their letters in opposition to Defendants’ requests. D.E. 30 and 31.3 On July 15, 2020, the Court

 held a pre-motion conference with the parties and directed that they brief the viability of

 Plaintiffs’ first cause of action. Defendants served their motions on August 5, 2020. The instant

 memorandum of law is submitted in opposition to Defendants’ motions.

                                                   ARGUMENT

 I.       MOTION TO DISMISS STANDARD

          When analyzing a motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim

 upon which relief can be granted “[t]he court must accept the factual allegations in the

 complaint[] as true and draw all reasonable inferences in favor of the plaintiff.” Scott v. Whole

 Foods Mkt. Grp., Inc., No. 18-CV-0086 (SJF) (AKT), 2019 U.S. Dist. LEXIS 61726, at *3-4

 (E.D.N.Y. Apr. 9, 2019). More particularly, “[t]he court determines whether the well-pleaded

 factual allegations, assumed to be true, plausibly give rise to an entitlement to relief.” Scott,

 2019 U.S. Dist. LEXIS 61726, at *4 (internal quotations omitted). Moreover, “[t]he plausibility

 standard is not akin to a probability requirement, but it asks for more than a sheer possibility that

 a defendant has acted unlawfully.” Id. Here, Plaintiffs’ allegations more than sufficiently set

 forth a cause of action for violations of NYLL § 191(1)(a) and NYLL § 198.




 3
  Plaintiffs respectfully request that said letters be considered by the Court in connection with Defendants’ instant
 motions.



                                                            4
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 10 of 37 PageID #: 242




  II.     THE HIGHEST NEW YORK STATE COURT TO CONSIDER THE PRECISE
          ISSUES AT HAND HAS EXPRESSLY HELD THAT PLAINTIFFS’ FIRST
          CAUSE OF ACTION IS VALID

          As a general matter, federal courts are required to apply New York State’s law as

  interpreted by the New York State Court of Appeals. City of N.Y. v. Mickalis Pawn Shop, L.L.C.,

  645 F.3d 114, 152 (2d Cir. 2011). Where the Court of Appeals has not ruled, a state intermediate

  appellate court ruling is “a basis for ascertaining state law which is not to be disregarded by a

  federal court unless it is convinced by other persuasive data that the highest court of the state

  would decide otherwise.” Phila. Indem. Ins. Co. v. Indian Harbor Ins. Co., 434 F. Supp. 3d 4,

  10 (E.D.N.Y. 2020) (emphasis added). Indeed, “[a] federal court may not choose to ignore

  substantive state law if there is no indication that state courts have abandoned their precedent on

  the matter.” Mayes v. Summit Ent. Corp., 287 F. Supp. 3d 200, 207 (E.D.N.Y. 2018).

          Vega v. CM & Assoc. Constr. Mgt., L.L.C., 2019 N.Y. Slip Op. 06459, 175 A.D.3d 1144,

  107 N.Y.S.3d 286 (1st Dep’t Sept. 10, 2019), from the Appellate Division First Department, is

  the only Appellate Division decision on point for this matter and it establishes that Plaintiffs’

  first cause of action is valid.

          In Vega, as here, plaintiff Irma Vega alleged that she was employed by defendant as a

  manual worker, and that, during her employment, she was paid her wages on a bi-weekly basis in

  violation of NYLL § 191(1)(a) which requires weekly payment of manual workers. Vega, 175

  A.D.3d at 1144; D.E. 11, p. 11, ¶ 82-88. Also, as here, as a result of defendant’s unlawful

  actions, Ms. Vega sought liquidated damages, interest, and attorneys’ fees pursuant to NYLL §

  198(1-a). Vega, 175 A.D.3d at 1144-45; D.E. 11, p. 11, ¶ 89.

          In Vega, as here, defendant, in seeking to dismiss plaintiff’s complaint, argued that

  NYLL § 198(1-a) does not provide a remedy for late payment, but only for non-payment. Vega,

  175 A.D.3d at 1145; Joint MOL, p. 2-14. The Court in Vega thoroughly rejected defendant’s


                                                    5
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 11 of 37 PageID #: 243




  argument and held that failure to pay a manual worker timely is a violation of NYLL § 191(1)(a)

  which entitles said manual worker to liquidated damages, attorneys’ fees and interest pursuant to

  NYLL § 198(1-a). First, the Court held:

                  The purpose of section 198(1-a) is ‘enhancing enforcement of the
                  Labor Law’s substantive wage enforcement provisions’ (id. at 463;
                  see generally Pachter v Bernard Hodes Group, Inc., 10 NY3d 609,
                  615, 891 N.E.2d 279, 861 N.Y.S.2d 246 [2008]), and contrary to
                  defendant’s argument that § 198 provides remedies only in the
                  event of nonpayment or partial payment of wages (but not in
                  the event of late payment of wages), the plain language of the
                  statute indicates that individuals may bring suit for any ‘wage
                  claim’ against an employer. The remedies provided by section
                  198(1-a) apply to ‘violations of article 6’ (Gottlieb, 4 82 NY2d at
                  463), and section 191(1)(a) is a part of article 6.

  Vega, 175 A.D.3d at 1145 (emphasis added).

          In reaching the aforesaid holding, the Vega Court relied on, inter alia, the New York

  State Court of Appeals case of Gottlieb v. Kenneth D. Laub & Co., 82 N.Y.2d 457, 605 N.Y.S.2d

  213, 626 N.E.2d 29 (1993). In particular, the Vega Court was persuaded by the fact that the

  Court of Appeals held that the remedies provided by NYLL § 198(1-a) apply to violations of

  article 6 (and that a failure to timely pay wages in violation of NYLL § 191(1)(a) is a violation of

  article 6). Gottlieb, 82 N.Y.2d at 463, 605 N.Y.S.2d 213, 626 N.E.2d 29.

          The Vega Court further cemented its holding by providing that:

                  [C]ontrary to defendant's argument, the term underpayment
                  encompasses the instances where an employer violates the
                  frequency requirements of section 191(1)(a) but pays all wages due
                  before the commencement of an action. ‘In the absence of any
                  controlling statutory definition, we construe words of ordinary
                  import with their usual and commonly understood meaning, and in
                  that connection have regarded dictionary definitions as useful
                  guideposts’ in determining the meaning of a word or phrase’
  4
   Pachter v. Bernard Hodes Grp., Inc., 2008 N.Y. Slip Op. 5300, 10 N.Y.3d 609, 861 N.Y.S.2d 246, 891 N.E.2d 279
  (N.Y. June 10, 2008) and Gottlieb v. Kenneth D. Laub & Co., 82 N.Y.2d 457, 605 N.Y.S.2d 213, 626 N.E.2d 29
  (1993), on which the Vega Court relied, both come from the New York State Court of Appeals, the decisions of
  which are binding on this Court.



                                                        6
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 12 of 37 PageID #: 244




                (Rosner v Metropolitan Prop. & Liab. Ins. Co., 96 NY2d 475, 479-
                480, 754 N.E.2d 760, 729 N.Y.S.2d 658 [2001]). The word
                underpayment is the noun for the verb underpay; underpay is
                defined as ‘to pay less than what is normal or required’ (Merriam-
                Webster's Collegiate Dictionary 1364 [11th ed 2012]). The
                moment that an employer fails to pay wages in compliance with
                section 191(1)(a), the employer pays less than what is required.

  Vega, 175 A.D.3d at 1145 (emphasis added).

         The Court went on to further reject defendant’s argument by providing:

                We reject defendant's implicit attempt to read into section 198(1-a)
                an ability to cure a violation and evade the statute by paying the
                wages that are due before the commencement of an action. The
                employer may assert an affirmative defense of payment if there are
                no wages for the ‘employee to recover’ (Labor Law § 198[1-a]).
                However, payment does not eviscerate the employee's statutory
                remedies.

  Vega, 175 A.D.3d at 1145.

         The Court further supported its holdings by analogy to the FLSA as follows:

                In interpreting the liquidated damages provisions of the Fair Labor
                Standards Act of 1938 (FLSA), the Supreme Court has held that,
                regardless of whether an employee has been paid wages owed
                before the commencement of the action, the statute provides a
                liquidated damages remedy for the ‘failure to pay the statutory
                minimum on time,’ in order to provide ‘compensation for the
                retention of a workman’s pay which might result in damages too
                obscure and difficult of proof for estimate other than by liquidated
                damages’ (Brooklyn Sav. Bank v O'Neil, 324 U.S. 697, 707, 65 S.
                Ct. 895, 89 L. Ed. 1296 [1945]). Labor Law § 198(1-a), although
                not identical to the FLSA liquidated damages provision (29 USC §
                216[b]), has ‘no meaningful differences, and both are designed to
                deter wage-and-hour violations in a manner calculated to
                compensate the party harmed’ (Rana v Islam, 887 F3d 118, 123
                [2d Cir 2018] [internal quotation marks omitted]). Accordingly,
                liquidated damages may be available under Labor Law § 198(1-a)
                to provide a remedy to workers complaining of untimely payment
                of wages, as well as nonpayment or partial payment of wages.

  Vega, 175 A.D.3d at 1145-46 (emphasis added).

         In support of its determination that liquidated damages are available under NYLL §



                                                 7
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 13 of 37 PageID #: 245




  198(1-a) for untimely payment of wages as well as nonpayment or partial payment of wages the

  Court provided

                   The legislative history of the 1967 amendment to section 198
                   reflects that in addition to imposing ‘stronger sanctions’ to compel
                   employer compliance, ‘[t]he imposition of liquidated damages will
                   also compensate the employee for the loss of the use of the money
                   to which he was entitled’ (Governor's Approval Mem, Bill Jacket,
                   L 1967, ch 310; 1967 NY Legis Ann at 271). The employee loses
                   the use of money whether he or she is never paid, partially paid, or
                   paid late.

  Vega, 175 A.D.3d at 1146, fn. 2.

          The foregoing holdings in Vega establish that Plaintiffs’ first cause of action, for

  violation of NYLL § 191(1)(a) is valid. Indeed, as set forth above, the Court in Vega specifically

  held that paying a manual worker bi-weekly instead of weekly is a violation of NYLL §

  191(1)(a) and that a violation of NYLL § 191(1)(a) invokes the remedies available under NYLL

  § 198(1-a). Vega, 175 A.D.3d at 1145.

          The Court in Vega also analyzed whether a private right of action exists for violation of

  NYLL § 191(1)(a) and found that there are both explicit and implicit private rights of action for

  violation of NYLL § 191(1)(a). Initially, the Court specifically stated, “Labor Law § 198(1-a)

  expressly provides a private right of action for a violation of Labor Law § 191. Defendant’s

  position that no private right of action exists is dependent on its erroneous assertion that the late

  payment of wages is not an underpayment of wages.”5 Vega, 175 A.D.3d at 1146 (emphasis

  added). The Court then took the issue one step further and provided that even if an express

  private right of action doesn’t exist, which it does, there is an implied private right of action

  given that plaintiff was one of the class for whose particular benefit the statute was enacted


  5
   Throughout their Joint MOL the Defendants advocate the exact position the Vega Court rejected. See e.g. Joint
  MOL, p. 2-7.



                                                          8
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 14 of 37 PageID #: 246




  (namely a manual worker), the recognition of a private right of action would promote the

  legislative purpose of the statute (protecting workers who are generally dependent upon their

  wages) and the creation of such a right would be consistent with the legislative scheme (NYLL §

  198 explicitly provides that individuals may bring suit against an employer for violations of the

  labor laws, even if the Commissioner chooses not to do so). Vega, 175 A.D.3d at 1146-1147.

         On the state court level, Vega has been relied upon by Rojas v. Hi-Tech Metals, Inc.,

  2019 N.Y. Slip Op. 32755(U), 2019 N.Y. Misc. LEXIS 5046, at *5-7 (2019) (Queens County

  Sup. Ct. 2019). In Rojas, the Court rejected both Hunter v. Planned Bldg. Servs., Inc., 2018

  N.Y. Slip Op. 31541(U), 2018 N.Y. Misc. LEXIS 2896 (2018) (Queens County Sup. Ct. 2018)

  and Hussain v. Pak. Int’l Airlines Corp. (VVP), No. 11-CV-932 (ERK) (VVP), 2012 U.S. Dist.

  LEXIS 152254 (E.D.N.Y. Oct. 23, 2012), relied upon by Defendants herein and distinguished

  below, and, expressly relying on the holdings of Vega and Gottlieb, denied defendant’s motion to

  dismiss plaintiff’s claims pursuant to NYLL § 191(1)(a) and NYLL § 198. Rojas, 2019 N.Y.

  Misc. LEXIS 5046, at *5-7. On the federal court level, Vega has been relied upon by Duverny v.

  Hercules Med. P.C., No. 18cv07652 (DLC), 2020 U.S. Dist. LEXIS 37547 (S.D.N.Y. Mar. 3,

  2020). In Duverny, the Court, in denying defendants’ motion for summary judgment on

  plaintiff’s failure to timely pay wages in violation of NYLL § 191 claim, relied on Vega and

  Gottlieb and held that “[t]he remedies available through § 198(1-a) apply to employees bringing

  claims under § 191[,]” and that “[a] plaintiff's entitlement to statutory damages pursuant to §

  198(1-a) survives even if the employer pays the employee’s base wages prior to the

  commencement of a civil action.” Duverny, 2020 U.S. Dist. LEXIS 37547, at *13.

         Defendants’ attempts to undermine Vega are unsuccessful. First, Defendants argue that

  while the Vega Court recognized that statutory interpretation principles require it to remain




                                                   9
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 15 of 37 PageID #: 247




  faithful to the commonly understood meaning of words and quoted the Merriam-Webster

  definition of “underpay,” the Court allegedly ignored that definition and treated the phrases “less

  than” and “later than” as having the same meaning. Joint MOL, p. 11. There is no support for

  Defendants’ argument. As set forth above, the Vega Court specifically noted

                 The word underpayment is the noun for the verb underpay;
                 underpay is defined as ‘to pay less than what is normal or required’
                 (Merriam-Webster's Collegiate Dictionary 1364 [11th ed 2012]).
                 The moment that an employer fails to pay wages in compliance
                 with section 191(1)(a), the employer pays less than what is
                 required.

  Vega, 175 A.D.3d at 1145.

         In other words, the Court noted that the dictionary defines underpayment as “to pay what

  is less than normal” and that the second an employer fails to pay wages in compliance with

  section 191(1)(a) the employer pays less than what is normal or required. The Court did not treat

  “less than” and “later than” identically as Defendants claim.

         Second, Defendants argue, in a footnote, that the Court incorrectly held that there is an

  implied private right of action for violation of NYLL § 191(1)(a). Joint MOL, p. 12-13, fn. 8.

  Notably, such argument buries the lede in that Vega expressly held that there is an explicit

  private right of action for violation of NYLL § 191(1)(a); a holding which Defendants do not

  address. Vega, 175 A.D.3d at 1146. As to an implied private right of action, Defendants argue,

  in sum and substance, that the Vega Court’s holding that an implied private right of action exists

  is incorrect as an implied private right of action would not be consistent with the pertinent

  legislative scheme as NYLL § 218(1) allegedly already provides the remedy for a violation of

  NYLL § 191(1)(a). Joint MOL, p. 12-13, fn. 8. Initially, Defendants tacitly concede that the

  first two elements of an implied private right of action, namely (1) that plaintiff was one of the

  class for whose particular benefit the statute was enacted (a manual worker) and (2) the



                                                   10
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 16 of 37 PageID #: 248




  recognition of a private right of action would promote the legislative purpose of the statute

  (protecting workers who are generally dependent upon their wages), are met. Indeed, nowhere in

  Defendants’ Joint MOL do they contest either of those two points nor could they genuinely do

  so. Further, the fact that NYLL § 218(1) exists does not in any way, shape, or form, establish

  that a private right of action for violation of NYLL § 191(1)(a) would be inconsistent with the

  pertinent legislative scheme. Among other things, NYLL § 218(4) explicitly provides that “[t]he

  civil penalty provided for in this section shall be in addition to and may be imposed concurrently

  with any other remedy or penalty provided for in this chapter” meaning that it is not intended to

  foreclose other remedies for violation of NYLL § 191(1)(a) such as those provided by NYLL §

  198(1-a). Moreover, NYLL § 218 covers all provisions of article 6 (payment of wages). If the

  Court were to adopt Defendants’ argument that NYLL § 218 forecloses remedies other than

  those contained therein for the violations addressed therein there would be no other remedies

  sections (such as NYLL § 198(1-a)) since NYLL § 218 covers all of article 6. Also, NYLL §

  218 makes no specific reference to NYLL § 191(1)(a) or frequency of payments nor is there any

  indication, contrary to Defendants’ assertion, that the New York Legislature explicitly

  designated NYLL § 218 as the remedy for NYLL § 191(1)(a) violations either on its own or to

  the exclusion of other remedies. Joint MOL, p. 10.6 At bottom, to the extent an explicit private

  right of action does not exist, which it does, an implied private right of action is warranted.

          Third, Defendants argue that the holdings in Vega are not binding on this Court. Joint

  MOL, p. 13. In that regard, Defendants are only partially correct. As set forth above, decisions

  of an intermediary appellate court are not to be disregarded by a federal court unless it is

  convinced by other persuasive data that the highest court of the state would decide otherwise.
  6
   Interestingly, the notes to NYLL § 218 provide that it was once known and cited as the “unpaid wages prohibition
  act[.]” As a matter of equity, Defendants cannot take the position that “late wages” are not unpaid wages and then
  claim that the unpaid wages prohibition act exclusively governs the payment of “late wages.”



                                                          11
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 17 of 37 PageID #: 249




  Also as set forth above, Vega is the only Appellate Division case on point and establishes that

  Plaintiffs’ first cause of action is valid. Defendants’ Joint MOL does not contain a single

  Appellate Division or Court of Appeals case that overturns or even questions the holdings of

  Vega because none exist and, as such, there is no reason to be convinced that the Court of

  Appeals would rule any differently than the Appellate Division did in Vega.

            The lower court cases cited by the Defendants are inapposite. Initially, Hunter is marked

  uncorrected and provides that it will not be published in the printed official reports. Moreover, it

  was decided pre-Vega, and turned on the point that, to date, there purportedly had not been any

  cases which held that a plaintiff had a private right of action under the frequency of pay

  provision of NYLL § 191(1)(a)(i) where there was no claim of unpaid wages. Hunter, 2018

  N.Y. Misc. LEXIS 2896, at *5. To reiterate, Vega held that there are both explicit and implicit

  private rights of action for violation of NYLL § 191(1)(a) where a manual worker is paid bi-

  weekly instead of weekly. Moreover, the Hunter Court relied on Hussain and Cuzco v. Orion

  Builders, Inc., 2010 U.S. Dist. LEXIS 51622 (S.D.N.Y. May 26, 2010), both discussed infra, the

  former of which is an inapposite decision and the latter of which actually holds directly contrary

  to Hunter by granting summary judgment on the very cause of action Plaintiffs advance herein.

  Yet still, Hunter has been criticized by Rojas. Rojas, 2019 N.Y. Misc. LEXIS 5046, at *4-5

  (2019).

            A case that Defendants rely on heavily is Phillips v. Max Finkelstein, Inc., 115 N.Y.S.3d

  866 (Cty. Ct. 2019). Joint MOL, p. 7,11,12. Same is a County Court of New York, Suffolk

  County case which is neither binding nor persuasive. In Phillips, as here, plaintiff was a manual

  worker who was paid bi-weekly instead of weekly. Id. at 867. In Phillips, Judge Matthews

  acknowledged that “[u]nless there exists a ruling on these issues issued out of the Second




                                                    12
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 18 of 37 PageID #: 250




  Department or any other New York appellate court, this court is bound to follow the law as

  articulated in Vega.” Phillips, at 868. Judge Matthews then abandoned that mandate and instead

  employed mental gymnastics to infer from a one page decision in IKEA U.S. v. Indus. Bd. of

  Appeals, 660 N.Y.S.2d 585 (2d Dep’t 1997), which does not even mention NYLL § 198, that the

  Second Department had held that the remedies provided by NYLL § 198(1-a) are not available to

  a plaintiff for untimely payment of wages under NYLL § 191. Phillips, 115 N.Y.3d at 868-70.

  There was no such holding in IKEA.

         Judge Matthews’ and Defendants’ faulty logic is as follows: (1) the Commissioner of

  Labor brought an administrative action against IKEA on behalf of its employees for violation of

  NYLL § 191(1)(a); (2) the Commissioner of Labor found that IKEA violated NYLL § 191(1)(a);

  (3) a fine was levied (according to Defendants, without any support whatsoever, pursuant to

  NYLL § 218); (4) no liquidated damages were awarded; (5) there was no finding that the wages

  paid bi-weekly were underpayments under NYLL § 198(1-a); and (6) since NYLL § 198(1-a)

  uses the word “shall” with respect to awarding liquidated damages and no liquidated damages

  were awarded that must mean that the Appellate Division Second Department has held that the

  remedies provided by NYLL § 198(1-a) are not available where the employer has paid all wages

  in full on a bi-weekly rather than weekly basis. Joint MOL, p. 11-12. Defendants end their

  discussion of Phillips by providing “[i]n other words, and as illustrated by Phillips, the fact that

  the expert agency tasked with enforcing NYLL §§ 191 and 198 does not believe that the remedy

  sought here by Plaintiffs exists further demonstrates that it does not, regardless of the holding in

  Vega.” Joint MOL, p. 12.

         The problems with the foregoing analysis include, but are by no means limited to: (1) the

  absence of an explicit finding that there was an underpayment is not the same as an affirmative




                                                   13
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 19 of 37 PageID #: 251




  finding that defendant’s bi-weekly payroll practices did not result in underpayments nor is it

  indicative of whether the concept of underpayments was even considered by the court; (2) the

  Court never explained why the fine was issued or why the Department of Labor did not seek

  liquidated damages; (3) the absence of liquidated damages could be due to something as simple

  as prosecutorial discretion or the good faith of the employer. Indeed, according to Phillips, the

  Commissioner made his determination based on, inter alia, “the good faith of the employer[.]”

  Phillips, 115 N.Y.3d at 868. It is well settled that pursuant to NYLL § 198(1-a) an employer’s

  good faith can prevent the imposition of liquidated damages; (4) Notwithstanding the word

  “shall” in NYLL § 198, litigants (and as a result Courts) sometimes ignore mandatory language

  in statutes. For example, it is common practice for New York State courts to neglect to require

  the posting of a bond in connection with injunctive relief notwithstanding that CPLR 6312 (b)

  provides, in pertinent part, “prior to the granting of a preliminary injunction, the plaintiff shall

  give an undertaking in an amount to be fixed by the court[;]” and (5) the Defendants have not

  produced any evidence that the Department of Labor has ever said that the remedies provided by

  NYLL § 198(1-a) are inapplicable to NYLL § 191(1)(a). Given the huge leaps in logic made by

  the Phillips Court,7 which Defendants ask this Court to follow, it is unsurprising that Phillips has

  never been cited positively by another case while Vega has been cited with approval on both the

  state and federal court levels.

             Plainly stated, Vega is the only Appellate Division case8 in the entire State of New York

  7
      In addition to Vega, Judge Matthews improperly disregarded Rojas. Phillips, 115 N.Y.3d at 869.
  8
    The Court is respectfully referred to the oral argument held in the Appellate Division in Vega which, inter alia,
  shows how adamant the Appellate Division was that there is a private cause of action for violation of NYLL §
  191(1)(a) in the event of late payment the remedies for which are provided by NYLL § 198(1-a). (See
  https://www.youtube.com/watch?v=PMFo34SHY_Q). Among other things, Judge Peter Moulton was adamant that
  employees are harmed when they are not paid on time and Judge Cynthia Kern was adamant that the New York
  State Court of Appeals in Gottlieb, discussed above, clearly provides that the remedies in NYLL § 198 are intended
  to apply to wage claims based on violations of one or more substantive provisions of the labor law and that such
  holding should guide the Appellate Division’s decision to hold that late payment is a violation of NYLL § 191(1)(a)


                                                           14
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 20 of 37 PageID #: 252




  which deals with the exact issues at bar and it expressly provides that Plaintiffs’ cause of action

  for violation of NYLL § 191(1)(a) is valid and that Plaintiffs can avail themselves of the

  remedies provided by NYLL § 198(1-a).9

  III.    PERSUASIVE CASE LAW FROM THE EASTERN DISTRICT ESTABLISHES
          THAT PLAINTIFFS’ FIRST CAUSE OF ACTION IS VALID

          In Scott v. Whole Foods Mkt. Grp., Inc., No. 18-CV-0086 (SJF) (AKT), 2019 U.S. Dist.

  LEXIS 61726 (E.D.N.Y. Apr. 9, 2019), Judge Sandra J. Feuerstein denied defendant’s motion to

  dismiss plaintiffs’ complaint containing a single cause of action for failure to timely pay wages

  pursuant to NYLL § 191(1)(a) and NYLL § 198.

          In Scott, as here, plaintiffs alleged that they were manual workers and that they were paid

  on a bi-weekly rather than weekly basis in violation of NYLL § 191(1)(a). Scott, 2019 U.S. Dist.

  LEXIS 61726, at *2-3; D.E. 11, p. 11, ¶ 82-88. Also, as here, as a result of defendant’s unlawful

  actions, the plaintiffs in Scott sought liquidated damages, interest, and attorneys’ fees. Scott,

  2019 U.S. Dist. LEXIS 61726 at *3. D.E. 11, p. 11, ¶ 89.

          The first issue Judge Feuerstein tackled was whether there was a private right of action

  for violations of NYLL § 191. As Scott was decided before Vega, Judge Feuerstein did not have

  Vega’s holding that a private right of action exists for violation of NYLL § 191(1)(a) to rely on.

  However, Judge Feuerstein, inter alia, looked to holdings from the Appellate Division and the

  New York State Court of Appeals to determine whether plaintiffs could privately assert claims

  for violation of NYLL § 191. One such case was Bynog v. Cipriani Grp., Inc., 1 N.Y.3d 193,

  802 N.E.2d 1090, 770 N.Y.S.2d 692 (2003). In Bynog, the issue was whether the plaintiffs were


  subject to the remedies of NYLL § 198, which the Appellate Division ultimately did.
  9
    While Defendants’ counsel valiantly and zealously advocate their clients’ positions, Defendants' counsel is aware
  of the impact and import of Vega as evidenced by the “Act Now Advisory” authored on the subject by Defendant
  Unisys’ counsel. See https://www.ebglaw.com/news/recent-appellate-decision-may-make-new-york-employers-
  vulnerable-to-liquidated-damages-for-violating-new-yorks-frequency-of-pay-requirements/.



                                                          15
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 21 of 37 PageID #: 253




  employees or independent contractors. Scott, 2019 U.S. Dist. LEXIS 61726 at *7. The

  Appellate Division found that plaintiffs were employees and reinstated their cause of action

  under NYLL § 191 and the related claim for costs and fees under NYLL § 198. Id. The Court of

  Appeals concluded that plaintiffs were independent contractors rather than employees and as a

  result dismissed the cause of action pursuant to NYLL § 191 and the related claim under NYLL

  § 198. Id. Judge Feuerstein noted that “[s]ignificantly, neither the Second Department nor the

  Court of Appeals suggested, let alone held, that the plaintiffs did not have a right to bring a claim

  under § 191 in the first instance.” Id.

         A second case Judge Feuerstein analyzed was Pachter v. Bernard Hodes Grp., Inc., 10

  N.Y.3d 609, 891 N.E.2d 279, 861 N.Y.S.2d 246 (N.Y. Ct. App. 2008). Judge Feuerstein noted

  that in reaching its determination that executives are employees for purposes of article 6 of the

  NYLL the Court of Appeals in Pachter implicitly assumed that an employee claiming a violation

  of NYLL § 191 has asserted a substantive violation and is entitled to utilize the remedies set

  forth in NYLL § 198. Scott, 2019 U.S. Dist. LEXIS 61726 at *8.

         Judge Feuerstein also noted that numerous courts in the Second Circuit (including the

  Eastern and Southern Districts of New York) entertained claims made by employees under

  NYLL § 191. Scott, 2019 U.S. Dist. LEXIS 61726 at *8. Such cases include Urtubia v. B.A.

  Victory Corp., 857 F. Supp. 2d 476, 482 (S.D.N.Y. 2012) (allowing waiter to proceed on § 191

  claim) and Cuzco, 2010 U.S. Dist. LEXIS 51622, at *11-12 (carpenters paid every two weeks

  rather than weekly were manual workers “entitled to summary judgment on their claims that

  Defendants violated the timely payment provisions of NYLL § 191”). Scott, 2019 U.S. Dist.

  LEXIS 61726, at *8. Yet still, Judge Feuerstein considered the holdings of the Court of Appeals

  in Gottlieb. Scott, 2019 U.S. Dist. LEXIS 61726, at *5.




                                                   16
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 22 of 37 PageID #: 254




          Turning from the Court’s analysis as to whether an explicit private right of action exists,

  Judge Feuerstein noted that even if there is no explicit private right of action, there is, at the

  least, an implied private right of action when: (1) the plaintiffs are members of the class for

  whose particular benefit the statute was enacted; (2) recognition of a private right of action

  would promote the legislative purpose of the statute; and (3) to have a private right of action

  would be consistent with the legislative scheme. Scott, 2019 U.S. Dist. LEXIS 61726 at *9.

  Turning to the aforesaid factors, the Court noted that plaintiffs, manual workers, as here, are

  members of the class designed to benefit from § 191(1)(a). Id. As to legislative purpose, Judge

  Feuerstein noted that the general purpose of labor law article 6 is to strengthen and clarify the

  rights of employees to the payment of wages and more specifically the frequency of payment

  statute’s purpose is to protect the manual worker who is dependent on the wages he receives

  weekly for his existence. Id. As to consistency with the legislative scheme, the Court noted that

  there is nothing in the statutory scheme that suggests a private action is barred and that, “[t]o the

  contrary, § 198 refers to civil actions brought by the commissioner, the employee, or both” and

  provides that “[t]he remedies provided by this article may be enforced simultaneously or

  consecutively so far as not inconsistent with each other.” Scott, 2019 U.S. Dist. LEXIS 61726 at

  *11. Ultimately, the Court held that “[t]he discretionary nature of the Commissioner’s authority

  coupled with the references to employee actions in § 198 compels the conclusion that a private

  action under § 191 is consistent with the legislative scheme.” Id.

          Having determined that a private right of action, whether explicit or implicit, exists,

  Judge Feuerstein turned to plaintiffs’ claim for violation of NYLL § 191. More particularly, the

  Court held that plaintiffs had stated a valid cause of action as plaintiffs alleged that they were

  manual workers and that they were paid on a bi-weekly basis instead of a weekly basis as




                                                    17
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 23 of 37 PageID #: 255




  required by NYLL § 191(1)(a), which are the exact same allegations Plaintiffs advance herein.

  Scott, 2019 U.S. Dist. LEXIS 61726 at *12; D.E. 11, p. 11, ¶ 82-88.

         In Scott, as here, the defendant argued that plaintiffs did not have a cause of action for

  violation of NYLL § 191 as plaintiffs, in sum and substance, were not damaged by bi-weekly

  rather than weekly payment. Scott, 2019 U.S. Dist. LEXIS 61726 at *12. With respect to the

  defendant’s argument, Judge Feuerstein noted that “Plaintiffs’ injury comes from not receiving

  their earned pay weekly, as required by law, and thus it is the very delay that causes

  damage to that worker. The statute requires no additional evidence of actual damages

  beyond that delay, and an inquiry into “actual” damages is not made in cases involving

  violations of § 191.” Scott, 2019 U.S. Dist. LEXIS 61726 at *12. Her Honor then referenced

  several district court cases which supported the Court’s holding including Cuzco in which

  manual workers were granted summary judgment on their NYLL § 191(1)(a) claim where they

  were paid bi-weekly instead of weekly. Scott, 2019 U.S. Dist. LEXIS 61726 at *13. The Court

  in Cuzco stated

                In this case, Defendants did not pay wages as often as the law
                requires, and did not pay wages as early as the law requires.
                Defendants paid wages every two weeks (rather than weekly)
                and paid these wages no earlier than two weeks after the end of
                the period in which those wages were earned. These facts are
                undisputed. Therefore, Plaintiffs and members of the certified
                class are entitled to summary judgment on their claims that
                Defendants violated the timely payment provisions of NYLL §
                191.

  Cuzco, 2010 U.S. Dist. LEXIS 51622, at *11-12 (Italics in original, emphasis added.)

         Since the decision in Scott was issued it has been cited positively by Perez v. Comhar

  Grp. L.L.C., No. 19-CV-0964 (FB) (JO), 2020 U.S. Dist. LEXIS 41771, at *18 (E.D.N.Y. Mar.

  6, 2020).




                                                  18
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 24 of 37 PageID #: 256




         Defendants’ attempts to distinguish Scott are unsuccessful. First, Defendants argue that

  Scott purportedly makes no attempt to explain how a late payment of wages could constitute an

  “underpayment” to trigger the remedies authorized by NYLL § 198(1-a) and that the Scott

  Court’s purported failure to do so constitutes a failure to analyze the plain language of the statute

  suggesting that this Court should reject Scott. Joint MOL, p. 9. Initially, there is and was no

  requirement that the Scott Court address how a late payment of wages constitutes an

  underpayment to trigger the remedies authorized by NYLL § 198(1-a) in order to arrive at the

  Scott Court’s above-described valid holdings. Further, the fact that the aforesaid issue is not

  explicitly addressed in the Scott Court’s decision does not mean that it was not considered nor

  does it mean that the Scott Court did not consider the plain managing of the pertinent statutes.

  Indeed, the Scott Court specifically excerpts and analyzes both NYLL § 191(1)(a) and NYLL §

  198(1-a) in reaching its conclusions that there is a private right of action for violation of NYLL §

  191(1)(a) and that the remedies for such violation are provided by NYLL § 198(1-a). Scott, 2019

  U.S. Dist. LEXIS 61726 at *4-13.

         Second, Defendants argue that the Scott Court was incorrect in finding that there is an

  implied private right of action since an implied private right of action would purportedly not be

  consistent with the pertinent legislative scheme. Joint MOL, p. 9-11. Defendants argument

  tacitly concedes the first two prongs of an implied private right of action, to wit, that plaintiffs

  are members of the class for whose particular benefit the statute was enacted (manual workers)

  and that recognition of a private right of action would promote the legislative purpose of the

  statute (with respect to labor law article 6, strengthening and clarifying the rights of employees to

  the payment of wages and with respect to the frequency of payment statute, protecting the

  manual worker who is dependent on the wages he receives weekly for his existence). As to the




                                                    19
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 25 of 37 PageID #: 257




  third prong, Defendants argue that a private right of action would be inconsistent with the

  pertinent legislative scheme because the legislature has already decided that NYLL § 218(1) is

  the proper remedy for a violation of NYLL § 191. Joint MOL, p. 10-11. As discussed above in

  the context of Vega, the fact that NYLL § 218(1) exists does not establish that a private right of

  action would be inconsistent with the legislative scheme. Among other things, NYLL § 218(4),

  explicitly provides that “[t]he civil penalty provided for in this section shall be in addition to and

  may be imposed concurrently with any other remedy or penalty provided for in this chapter”

  meaning that it is not intended to bar other remedies for violation of NYLL § 191(1)(a) such as

  those provided by NYLL § 198(1-a). Moreover, NYLL § 218 covers all provisions of article 6

  (payment of wages). If the Court were to adopt Defendants’ argument that NYLL § 218 bars

  remedies other than those contained therein for the violations addressed therein there would be

  no other remedies sections (such as NYLL § 198(1-a)) since NYLL § 218 covers all of article 6.

  Also, NYLL § 218 makes no specific reference to NYLL § 191(1)(a) or frequency of payments

  nor is there any indication, contrary to Defendants’ assertion, that the New York Legislature

  explicitly designated NYLL § 218 as the remedy for NYLL § 191(1)(a) violations either on its

  own or to the exclusion of other remedies. Defendants’ argument, in sum and substance, that the

  New York Legislature deliberately chose NYLL § 218 as the enforcement mechanism for NYLL

  § 191(1)(a) claims to the exclusion of NYLL § 198(1-a) is unsupported.10 Joint MOL, p. 10.


  10
     Relatedly, Defendants argue, in sum and substance, that because in some instances the legislature purportedly
  chose to only have State based enforcement mechanisms, as opposed to private enforcement mechanisms, the
  legislature has done so here. Joint MOL, p. 10-11, fn. 7. Even assuming arguendo that the examples Defendants
  cite are examples of the legislature choosing to consciously foreclose a private remedy, the examples have no
  bearing on remedies for violation of NYLL § 191(1)(a). Initially, unlike NYLL § 191(1)(a), NYLL § 162,
  concerning meal breaks, is not a part of article 6. To reiterate Gottlieb and Vega have provided that NYLL § 198
  provides the remedies for violations of article 6. Vega, 175 A.D.3d at 1145. Further, with respect to providing
  annual wage notices, the absence of a private remedy was considered a quirk and the requirement of providing an
  annual notice has since been abolished. Yuquilema v. Manhattan's Hero Corp., No. 13-CV-461 (WHP) (JLC), 2014
  U.S. Dist. LEXIS 120422, at *32 (S.D.N.Y. Aug. 26, 2014) (“Oddly, the NYLL extends this private cause of action
  to employees whose employer fails to provide the initial notice at their hire, but not for subsequent failures to


                                                         20
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 26 of 37 PageID #: 258




           None of the federal cases Defendants cite overcome the holdings of Scott (or Vega).

  First, Arciello v. Cnty. of Nassau, 2019 U.S. Dist. LEXIS 161167 (E.D.N.Y. Sept. 20, 2019) was

  decided prior to the widespread dissemination of the decision in Vega as Vega was decided only

  10 days before Arciello.

           Second, Judge Spatt’s decision to dismiss plaintiffs’ NYLL § 191 claim was based on his

  position that “[a]lthough there is no mandatory authority opposing the Plaintiffs’ position

  [namely that NYLL § 198 provides a remedy for the failure to timely pay overtime wages], the

  absence of persuasive authority in their favor undermines their position.” Arciello, 2019 U.S.

  Dist. LEXIS 161167, at *22. There is now authority that holds that the remedies provided by

  NYLL § 198 are available in instances of untimely payment, namely Vega and Scott.

           Third, the cases upon which Judge Spatt’s comments on NYLL § 198 were based, and on

  which Defendants rely in their brief, were all decided pre-Vega and are inapposite. One such

  case is Belizaire v. Rav Investigative & Sec. Servs., 61 F. Supp. 3d 336 (S.D.N.Y. 2014). In

  Belizaire, decided approximately 5 years pre-Vega, the Court noted that under the FLSA late

  wages are considered to be a form of unpaid wages and that where wages have been paid late, as

  opposed to not at all, courts have construed Section 216(a) to mean that liquidated damages

  should be awarded “as reasonable compensation for harm occasioned by, in particular, the delay

  component of the defendant’s unlawful pay practices [.]” Belizaire, 61 F. Supp. 3d at 360.

  Indeed, in Belizaire, plaintiff was awarded liquidated damages for late payment under the FLSA.



  furnish the annual notice in following years.”); NYLL § 195. Finally, as to violations of NYLL § 198-b, the
  legislature provided a specific remedy in the particular statute, namely “[a] violation of the provisions of [NYLL §
  198-b] shall constitute a misdemeanor.” NYLL § 198-b(5). No specific remedy is provided within NYLL § 191
  itself. Indeed, the case Defendants’ cite in support of their argument, Konkur v. Utica Acad. of Sci. Charter Sch.,
  181 A.D.3d 1271 (4th Dep’t 2020) has two notable holdings: (1) “we offer no opinion with respect to whether other
  provisions [meaning provisions other than NYLL § 198-b] within article 6 of the Labor Law afford private rights of
  action[;]” and (2) the legislature specifically crafted an enforcement mechanism for violation of NYLL § 198-b,
  namely a misdemeanor offense. Konkur, 181 A.D.3d at 1272.



                                                           21
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 27 of 37 PageID #: 259




  Id. With respect to late payments under the NYLL, the Court in Belizaire, in a footnote, merely

  provided “The NYLL does not appear to provide a similar remedy. While it also contains a

  liquidated damages provision, it seems that the provision is geared to afford relief for unpaid

  wages, not for late-paid wages.” Id. at 360 n.22 (emphasis added). Simply put, the Belizaire

  Court, in all likelihood satisfied that the plaintiff was receiving liquidated damages under the

  FLSA, did not genuinely analyze the issue of liquidated damages for late payments under the

  NYLL. Had it done so, it would have realized that all of the same principles regarding late

  payments and liquidated damages under the FLSA apply to the NYLL. Indeed, NYLL provides

  a more stringent timing mechanism than the FLSA in that, in the case of manual workers, they

  must be paid weekly, whereas the FLSA merely requires prompt payment.

             Another such case is Coley v. Vannguard Urban Improvement Ass’n, No. 12-CV-5565

  (PKC) (RER), 2018 U.S. Dist. LEXIS 50787 (E.D.N.Y. Mar. 27, 2018) which was decided a

  year and half pre-Vega. The sum total of the Coley Court’s analysis of the propriety of awarding

  liquidated damages for delayed wages under NYLL was to excerpt the equivocal footnote from

  Belizaire discussed above and to cite to Hussain, 2012 U.S. Dist. LEXIS 152254, at *3 for the

  proposition that “The NYLL contains no provision for private recovery for violations of its

  provisions regarding frequency of payment". Coley, 2018 U.S. Dist. LEXIS 50787, at *42.11

  The Coley Court then proceeded to award the plaintiff liquidated damages for violation of the

  late payment provision of the FLSA. Coley, 2018 U.S. Dist. LEXIS 50787, at *42-44. As in

  Belizaire, the Coley Court ignored, inter alia, the fact that all of the same principles regarding

  late payments and liquidated damages under the FLSA apply to the NYLL. Notably, as

  discussed below, the Hon. Pamela K. Chen USDJ, who decided Coley, recently revisited her


  11
       The inapposite nature of Hussain is discussed infra.



                                                              22
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 28 of 37 PageID #: 260




  decision in Coley and opted to follow the holdings of Vega and Scott.

         As to Hussain, decided 7 years pre-Vega, the sum total of its analysis on the pertinent

  issues is “[t]he NYLL contains no provision for private recovery for violations of its provisions

  regarding frequency of payment[.]” Hussain, 2012 U.S. Dist. LEXIS 152254 at *8. Said

  incorrect holding is expressly refuted by, inter alia, Vega and Scott.

         In sum, the federal case law on point, and particularly that from the Eastern District,

  establishes that Plaintiffs’ cause of action for violation of NYLL § 191 is valid.

  IV.    CASELAW ON WHICH DEFENDANTS RELY HAS BEEN OVERTURNED IN
         FAVOR OF VEGA AND SCOTT

         Coley, distinguished above, on which Defendants rely in their Joint MOL, and on which

  Judge Spatt relied in Arciello, was decided by the Hon. Pamela K. Chen USDJ in 2018. Joint

  MOL, p. 8. In June of this year, the Hon. Pamela K. Chen USDJ had the opportunity to revisit

  the issue of whether there is a private right of action for violation of NYLL § 191(1)(a) in

  Quintanilla v. Kabco Pharmaceuticals, Inc. et al, Eastern District Docket No: 19-cv-06752-

  PKC-CLP. During oral argument on defendants’ motion to dismiss plaintiff’s NYLL § 191(1)(a)

  claim the Hon. Pamela K. Chen USDJ stated the following:

                 My view of Coley was--it was a decision I rendered under the
                 circumstances that everybody is familiar with from the
                 decision itself; namely, a default judgment and where there
                 was a FLSA failure to timely pay claim made that resulted in
                 liquidated damages, so that is marginally relevant in my mind.
                 More relevant is the timing of it. I issued that decision in 2018,
                 and since then, there has been this First Department case, Vega
                 vs. CM & Associates Construction Management, LLC, which
                 [plaintiff] properly rel[ies] on. It’s a September 2019 decision--
                 again, by the First Department--which directly addresses the
                 question presented here; namely, is there a private right of
                 action for liquidated damages under New York Labor Law
                 Section 191 based on this frequency payment issue, i.e., the
                 failure to pay manual laborers on a weekly basis.

                 So, to me, that’s the strongest argument; and the only question is


                                                   23
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 29 of 37 PageID #: 261




                    whether or not the Courts in the Finkelstein cases--the two of
                    them—properly decided that a Second Department decision--this
                    Ikea case--indicates the Court of Appeals would not follow the
                    First Department decision in Vega, or that the other two cases out
                    of Queens Supreme Court should be some kind of guidance as to
                    what the proper rule is.12

                    *        *        *        *        *        *        *        *        *

                    …I agree with [plaintiff] that the holding in Kruty and the other
                    Finkelstein case seems to be based on the notion that you’re not
                    bound to follow appellate authority if you have reason to believe
                    that the Court of Appeals will not endorse that view and that the
                    judge in Suffolk County thought that Ikea provided that indication;
                    namely, that Vega got it wrong. That’s at least how I read the
                    Finkelstein decisions.

  See concurrently submitted Pagano Declaration (“Pagano Dec.”), Exhibit 1, p. 11-14 (Emphasis

  Added).

           Subsequent to the foregoing, the Hon. Pamela K. Chen USDJ held as follows:

                    …I am revisiting my Coley decision in light of the Vega
                    decision, which is out of the First Department and squarely
                    addresses the issue raised here, and does find, very
                    emphatically, that there is both and [sic] express and implied
                    private right of action that allows an employee to get liquidated
                    damages for failure to timely pay, for failure to meet the one-
                    week payment schedule, even where the plaintiff is not alleging
                    that they did not receive their full pay; and the Vega decision
                    goes to great lengths to explain that underpayment includes the
                    failure to pay under the terms provided for. And if the terms,
                    as required by statute, are a weekly payment, then that would
                    qualify as underpayment if the employer fails to meet that
                    weekly payment requirement.

                    I will say, candidly, I find the reasoning in Vega a little bit--it’s
                    going to sound too harsh--a little tortured; but, nonetheless, it
                    is an appellate decision on an issue of New York statutory law
                    interpretation, and as the Finkelstein cases acknowledged, as a
                    general matter, I, as well as the state courts, are bound to
                    follow appellate court decision unless I’m convinced--or unless
  12
    The Finkelstein cases to which the Quintanilla Court refer are the Phillips case, on which Defendants rely herein,
  and a companion case, Kruty v. Max Finkelstein, Inc., 2019 N.Y. Slip Op. 52021(U), 65 Misc. 3d 1236(A), 119
  N.Y.S.3d 831 (Cty. Ct. 2019). The reference to Ikea is to the Ikea case Defendants rely on herein.



                                                            24
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 30 of 37 PageID #: 262




                there is substantial evidence or reason to believe that the Court
                of Appeals would find otherwise; and so, therefore, I have
                considered that issue, and I have considered the Finkelstein
                decisions that reached the conclusion that Vega doesn’t need to
                be followed because of the Ikea decision out of the Second
                Department--that reasoning from the Finkelstein decisions I
                disagree with--and I agree with the plaintiff that Ikea didn’t
                address that issue, and I think it’s quite difficult to read into
                Ikea any ruling at all on this precise issue, whether there is a
                private right of action under 191.

                The other decision that I think is useful, or helpful, on this
                issue is Judge Feuerstein’s decision in the Scott case, which the
                plaintiff also relies on, and that was issued in April 2019—
                interestingly, before the Vega decision--but in some ways it
                presages, I think, the relevant question, which is what would
                the New York Court of Appeals decide on this issue. And in it,
                Judge Feuerstein, I think very helpfully, discusses two Court of
                Appeals’ decisions in which 191 actions were the subject of the
                case, though not the precise issue, about a private right of
                action, but she notes--and I think it’s relevant here—the Court
                of Appeals, while ruling on the other issue presented in those
                cases, did not suggest in any way that the private actions
                brought under 191 were improper in any way and did not
                decide that those actions should not have been pursued or
                allowed to be pursued, I should say, and were not viable, and
                she found that to be some indication to support the view that
                there is a private right of action under 191.

                So I think that that’s actually quite helpful in terms of
                predicting, as I must, how the Court of Appeals might rule,
                even though, as I said before, she issued her decision--Judge
                Feuerstein--issued her decision even before the Vega decision,
                but made the--or found very clearly that there is a private
                right of action.

                So for all those reasons, basically, because Coley was rendered
                at a time when I didn’t have the benefit of either Vega or Scott,
                I am not following my prior decision; I am not dismissing the
                191 action.

  Pagano Dec., Exhibit 1, p. 16-18 (Emphasis added).

         In sum, the Hon. Pamela K. Chen USDJ recognized that, notwithstanding her prior

  holding in Coley, she was required to follow Vega unless she was convinced the New York State



                                               25
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 31 of 37 PageID #: 263




  Court of Appeals would hold differently. Relying on, inter alia, Scott, and rejecting the very

  cases Defendants rely on herein (Philips and Ikea) she upheld plaintiff’s claim for violation of

  NYLL § 191(1)(a) and denied defendants’ motion to dismiss.

  V.      THE NEW YORK STATE COURT OF APPEALS AND THE U.S. SUPREME
          COURT HAVE HELD THAT UNPAID WAGES MEANS WAGES NOT PAID BY
          A CERTAIN DATE AND HAVE HELD THAT LIQUIDATED DAMAGES ARE
          PROPER IN SUCH CIRCUMSTANCES

          Similar to NYLL § 191 and § 198, the FLSA requires the timely payment of wages and in

  the absence of timely payment allows for the recovery of the unpaid wages, liquidated damages,

  and attorneys’ fees. Both the New York State Court of Appeals and the U.S. Supreme Court

  have held (in the context of FLSA claims) that unpaid wages means wages not paid by the due

  date for said wages. There is absolutely no reason to treat late wages and the remedies therefore,

  including liquidated damages, any different under the NYLL than the FLSA. Muhammed

  Chowdhury v. Hamza Express Food Corp., 666 F. App'x 59, 61 (2d Cir. 2016) (“Today the

  NYLL and FLSA liquidated damages provisions are identical in all material respects, serve the

  same functions, and redress the same injuries.”).13

          The New York State Court of Appeals in O'Neil v. Brook. Sav. Bank, 293 N.Y. 666, 667,

  56 N.E.2d 259, 260 (1944), aff’d, 324 U.S. 697, 65 S. Ct. 895, 89 L. Ed. 1296 (1945), considered

  whether “ an action may not be maintained under section (b) of the [FLSA] by an employee

  solely for the recovery of liquidated damages when it is admitted that all overtime compensation

  was voluntarily paid in full by the employer prior to the institution of suit.” Indeed, it is a

  consideration central to Defendants’ instant motions, namely whether Plaintiffs can maintain a

  claim for liquidated damages where the underlying wages have been ultimately paid in full. The


  13
    Case after case holds that the FLSA and the NYLL are effectively the same and applies the same analysis to both.
  See, e.g., Guaman v. Krill Contr. Inc., No. 14-CV-4242 (FB) (RER), 2015 U.S. Dist. LEXIS 74567, at *16
  (E.D.N.Y. May 20, 2015) (analysis of overtime claims under the NYLL is generally the same under the FLSA).



                                                          26
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 32 of 37 PageID #: 264




  New York State Court of Appeals in O’Neil unequivocally ruled that such an action could be

  maintained. Id. at 668, 56 N.E.2d 259.

         In Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 707 (1945), the United States Supreme

  Court affirmed the New York State Court of Appeals and stated, in pertinent part,

                    We have previously held that the liquidated damage provision is
                    not penal in its nature but constitutes compensation for the
                    retention of a workman’s pay which might result in damages too
                    obscure and difficult of proof for estimate other than by liquidated
                    damages…It constitutes a Congressional recognition that failure to
                    pay the statutory minimum on time may be so detrimental to
                    maintenance of the minimum standard of living 'necessary for
                    health, efficiency and general well-being of workers' and to the
                    free flow of commerce, that double payment must be made in the
                    event of delay in order to insure restoration of the worker to that
                    minimum standard of well-being.

         It cannot be overstated that the U.S. Supreme Court in Brooklyn Savings Bank justified its

  ruling that an employee can sue for liquidated damages even though the underlying wages were

  paid but paid late by relying on the prompt payment requirement in NYLL, providing, in

  pertinent part:

                    The necessity of prompt payment to workers of wages has long
                    been recognized by Congress as well as by state legislatures.
                    Numerous statutory provisions have been adopted to insure
                    prompt payment. See for example, 33 U. S. C. § 914 (e) and (f);
                    46 U. S. C. § 596; Wis. Rev. Stat. 1941, § 103.39; N. Y. Labor
                    Law, c. 31, § 196; Calif. Labor Code, 1937, §§ 204, 205, 219.

                    As to the importance to the worker of receiving prompt payment,
                    see Labor Laws and their Administration, 1936 Bull. No. 629, U.S.
                    Dept. of Labor, Bureau of Labor Statistics, p. 139.

  Brook. Sav. Bank, 324 U.S. at 707 n.20, 65 S. Ct. 895, 89 L. Ed. 1296 (emphasis added).

         NYLL § 196, on which the U.S. Supreme Court relied, was the predecessor to NYLL

  § 191(1)(a) that is at the center of this litigation. Simply put, if NYLL Article 6 can be the

  basis for recovering liquidated damages under a federal statute on wages that were paid but paid



                                                     27
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 33 of 37 PageID #: 265




  after the due date, it certainly can be the basis for recovering liquidated damages under NYLL

  Article 6 itself for wages that were paid but paid after the due date set by the statute itself. The

  U.S. Supreme Court in Brooklyn Savings Bank noted the need to ensure on time payment and to

  avoid delays in the payment of wages as the reason for allowing recovery of liquidated damages

  where the underlying wages were paid late. This reasoning is even more pertinent in the instant

  matter because unlike the FLSA, which does not specifically regulate the timing or frequency of

  payment, NYLL Article 6 was specifically enacted by the legislature to set a deadline for the

  payment of wages (in the case of manual workers, weekly).

         Guidance from the U.S. Supreme Court and the New York State Court of Appeals

  establishes that Plaintiffs have a valid cause of action for violation of NYLL § 191(1)(a) and that

  they are entitled to the remedies provided by NYLL § 198(1-a), including, but not limited to,

  liquidated damages. Moreover, said guidance strongly indicates to this Court that the New York

  State Court of Appeals would whole heartedly support the holdings set forth in Vega and that

  there is no reason to be convinced that the Court of Appeals would hold differently than Vega.

  VI.    THE PLAIN LANGUAGE OF NYLL § 198 AUTHORIZES EMPLOYEES TO
         BRING A CLAIM FOR “LATE PAID WAGES”

         Defendants dedicate nearly half of the argument section of their brief to their argument

  that the plain language of NYLL § 198 authorizes employees to bring a claim only for

  “underpaid wages” and not “late paid wages.” Joint MOL, p. 2-7. While said argument contains

  citations to numerous cases, with the exception of the cases cited in footnotes 3 and 4,

  distinguished herein, all of the cases set forth generic principles of statutory interpretation and, in

  sum and substance, stand for the unremarkable proposition that statutes should be interpreted

  according to their plain meaning. Joint MOL, p. 2-7. None of the cases Defendants cite

  overturn, or even address, Vega or Scott nor do they address NYLL § 191 or § 198. The entire



                                                    28
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 34 of 37 PageID #: 266




  section is simply Defendants presenting their interpretation of NYLL § 198, without meaningful

  legal support, and then coming to their predetermined conclusion.

         As to the substance of Defendants’ argument, it is incorrect. The third sentence of NYLL

  § 198(1-a) authorizes civil lawsuits by employees or the commissioner and provides:

                 In any action instituted in the courts upon a wage claim by an
                 employee or the commissioner in which the employee prevails, the
                 court shall allow such employee to recover the full amount of any
                 underpayment, all reasonable attorney’s fees, prejudgment interest
                 as required under the civil practice law and rules, and, unless the
                 employer proves a good faith basis to believe that its
                 underpayment of wages was in compliance with the law, an
                 additional amount as liquidated damages equal to one hundred
                 percent of the total amount of the wages found to be due, except
                 such liquidated damages may be up to three hundred percent of the
                 total amount of the wages found to be due for a willful violation of
                 section one hundred ninety-four of this article.

  Emphasis Added.

         Returning to the hypothetical set forth in the preliminary statement, assume that Unisys

  was required by NYLL § 191(1)(a) to pay Plaintiff Sorbie $2,500 in wages no later than August

  26, 2020, but paid him those wages on August 31, 2020. On August 27, 2020, Plaintiff Sorbie

  would have a “wage claim” due to Unisys’ violation of NYLL § 191(1)(a). To reiterate, the

  Court of Appeals in Gottlieb and the Appellate Division First Department in Vega held that

  violations of the wage payment law, article 6 of the labor law, are wage claims. Gottlieb, 82

  N.Y.2d at 459, 463, 605 N.Y.S.2d 213, 626 N.E.2d 29; Vega, 175 A.D.3d at 1145. On August

  27, 2020, Plaintiff Sorbie could bring an action in court to recover: (1) the $2,500 underpayment;

  (2) his reasonable attorneys’ fees; (3) prejudgment interest; and (4) $2,500 in liquidated damages

  unless Unisys could prove good faith compliance (which it cannot given that it continues to

  violate NYLL § 191(1)(a)). To reiterate, the Court in Vega, examined the dictionary definition

  of the word underpay and held that



                                                 29
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 35 of 37 PageID #: 267




                   The word underpayment is the noun for the verb underpay;
                   underpay is defined as ‘to pay less than what is normal or required’
                   (Merriam-Webster's Collegiate Dictionary 1364 [11th ed 2012]).
                   The moment that an employer fails to pay wages in compliance
                   with section 191(1)(a), the employer pays less than what is
                   required.

  Vega, 175 A.D.3d at 1145.

           When Unisys pays Plaintiff Sorbie on August 31, 2020, it rectifies the underpayment

  portion of Plaintiff Sorbie’s damages, but it does not vitiate Plaintiff Sorbie’s rights to reasonable

  attorneys’ fees, interest, and liquidated damages.

           Against the weight of the foregoing, Defendants argue: (1) that since Plaintiffs do not

  seek to recover an underpayment there is no valid cause of action (Joint MOL, p. 4-5); (2) that

  since the first sentence of NYLL § 198(1-a) says “[o]n behalf of any employee paid less than the

  wage to which he or she is entitled…the commissioner shall assess against the employer the full

  amount of any such underpayment” that underpayment cannot mean late payment (Joint MOL, p.

  4-5); (3) that the phrases “underpayment of wages” and “wages found to be due”14 have the same

  meaning and as such underpayment must not be a late payment (Joint MOL, p. 5); (4) that since

  Plaintiffs purportedly do not allege any difference between the amount of wages they were paid

  and the amount of wages they were owed, Plaintiffs do not seek a remedy for an “underpayment”

  pursuant to NYLL § 198(1-a)(Joint MOL, p. 6); and (5) that the New York Legislature chose to

  permit a claim under NYLL § 198 only for an “underpayment,” not a late payment (Joint MOL,

  p. 6).

           All of the Defendants’ aforesaid arguments can be distilled down to the position that a


  14
    Relatedly, Defendants argue that Plaintiffs are not entitled to liquidated damages because NYLL § 198(1-a)
  provides that the liquidated damages to be awarded are “equal to one hundred percent of the total amount of the
  wages found to be due” and as there are purportedly no wages due there cannot be any liquidated damages that are
  owed. See e.g. D.E. 29, p. 2. Defendants’ argument ignores that the time that wages are “due” is weekly in
  accordance with NYLL § 191(1)(a).



                                                         30
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 36 of 37 PageID #: 268




  late payment is not an underpayment. Initially, the Appellate Division in Vega thoroughly

  rejected that exact position providing “Defendant’s position that no private right of action exists

  is dependent on its erroneous assertion that the late payment of wages is not an underpayment of

  wages.” Vega, 175 A.D.3d at 1146. Moreover, Defendants’ position is illogical. Returning to

  our hypothetical, on August 26, 2020, Unisys owed Plaintiff Sorbie $2,500. When Unisys failed

  to pay Plaintiff Sorbie, there was an underpayment of wages that were due. Defendants offer no

  alternative definition of the term “found to be due” because they cannot genuinely do so.

  Defendants’ argument would suggest that the term “found to be due” would mean at the

  summary judgment phase or at trial. Such a meaning would be illogical because, inter alia, that

  could lead to a situation in which wages are supposed to be paid on a given date in accordance

  with NYLL § 191(1)(a), a plaintiff institutes a litigation almost 6 years later, the case lasts three

  years, and just before the Judge or jury renders a decision/verdict the Defendant pays the

  underpaid amount according to Defendants thereby vitiating plaintiff’s entire claim (for

  underpaid wages, liquidated damages, interest, and attorneys fees’) since there are now no wages

  “found to be due.” Biggs v. Wilson, 1 F.3d 1537, 1539-40 (9th Cir. 1993) (unless there is a due

  date by which wages become unpaid, imposing liability for both unpaid wages and liquidated

  damages would be meaningless). Simply stated, there must be a date by which wages are due

  and that date is provided by NYLL § 191(1)(a). Indeed, the Department of Labor has provided:

  (1) that “Section 191 of the Labor law requires the timely payment in full for all hours worked at

  an employee’s agreed-upon rate of pay[;]”15 and (2) “[T]he Department of Labor interprets

  Labor Law § 191(a)(i)…to mean that manual workers must be paid all wages due and




  15
       https://www.labor.ny.gov/legal/counsel/pdf/frequency-of-pay-frequently-asked-questions.pdf, p. 4.



                                                            31
Case 2:20-cv-00974-GRB-AKT Document 43 Filed 09/11/20 Page 37 of 37 PageID #: 269




  owing…on a weekly basis.”16 Further, Defendants’ statement that the New York Legislature17

  chose to permit a claim under NYLL § 198 only for an “underpayment,” not a late payment is

  unsupported.18

           In sum, even if one were to ignore Vega and Scott which have each reviewed the

  pertinent statutes and determined that Plaintiff’s cause of action for violation of NYLL §

  191(1)(a) with remedies provided by NYLL § 198(1-a)19 is valid, an interpretation of the plain

  language of said statutes supports the same conclusion.

                                                   CONCLUSION

           Defendants’ motions to dismiss should be denied in their entirety.

  Dated: Huntington, New York
         August 26, 2020
                                                         MOSER LAW FIRM, P.C.


                                                         By:
                                                                  Paul A. Pagano, Esq.
                                                                  Steven J. Moser, Esq.

  16
    DOL Opinion Letter, RO-08-0061, Dated December 4, 2008, p. 2,
  https://labor.ny.gov/legal/counsel/pdf/Employment%20Classification/RO-08-0061%20-
  %20Manual%20Workers.doc.pdf.
  17
     At fn. 3 of Defendants’ Joint MOL they argue, in sum and substance, that since the New York Legislature has
  made changes to the NYLL since the decision in Hussain (which held that the NYLL contains no provision for
  private recovery for violations of its provisions regarding frequency of payment and which has been distinguished
  above) and has allegedly not implemented a private right of action for violation of NYLL § 191, the absence of an
  amendment granting a private right of action means that the New York Legislature is not inclined to create a private
  right of action. Joint MOL, p. 6, fn. 3. Defendants’ argument is incorrect. Initially, since a private right of action
  already exists there is no need to implement a private right of action. Further, even assuming arguendo that a
  private right of action doesn’t exist, the fact that Hussain, one of countless cases in New York every year, exists and
  that unrelated legislation has been passed does not mean that the New York Legislature made a deliberate decision
  not to implement a private right of action for violation of NYLL § 191.
  18
    At fn. 4 of Defendants’ Joint MOL, they cite to McGrath v. City of Somerville, 419 F. Supp. 3d 233 (D. Mass.
  2019) which interpreted the Massachusetts Wage Act, and N. Marion Sch. Dist. # 15 v. Acstar Ins. Co., 205 Or.
  App. 484 (2006) which interpreted Oregon’s prevailing wage law, for the proposition that courts construing wage
  payment laws from other states have determined that unpaid or underpaid wages are not the same as late wages.
  Joint MOL, p. 6, fn. 4. How non-New York Courts interpret unrelated statutes is irrelevant.
  19
   At fn. 5 of Defendants’ Joint MOL, they argue that if one were to replace “underpayment” with “late payment” in
  NYLL § 198(1-a) it would become illogical. Joint MOL, p. 7, fn. 5. It wouldn’t. It would only be illogical to
  Defendants because they appear to believe late payment is inconsequential.



                                                            32
